Case 1:15-cv-03059-PKC-SJB Document 194 Filed 12/26/19 Page 1 of 2 PageID #: 4686




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
     ------------------------------------------------------------X
     JOEL HERMAN,                                                )
                                                                 )
                                         Plaintiff,              ) Case No. 15-cv-03059 (PKC)(SJB)
                 -against-                                       )
                                                                 ) NOTICE OF MOTION
     THE CITY OF NEW YORK et al,                                  ) FOR RULE 37 SANCTIONS
                                                                  )
                                     Defendants.                 )
     --------------------------------------------------------X
              PLEASE TAKE NOTICE that upon the annexed Declaration of Simon Schwarz

     dated December 26, 2019 and the accompanying Memorandum of Law in Support of

     Plaintiff’s Motion for Rule 37 Sanctions, Plaintiff, Joel Herman, will move this Court, by

     and through his undersigned counsel, before the Honorable Sanket J. Bulsara, at the

     United States Courthouse, Eastern District of New York, 225 Cadman Plaza East, Room

     304 North, Brooklyn, NY 11201, on the date and time designated by the Court, for an

     Order pursuant to Fed.R.Civ.P. Rule 37(b) granting Plaintiffs' motion for sanctions

     against the Defendants, the City of New York and Kenneth Wieber.

            Dated: December 26, 2019
                  New York, New York
                                                           Respectfully submitted,

                                                             /ss______________________
                                                           Simon Schwarz
                                                           THE SCHWARZ FIRM PLLC
                                                           Attorney for Plaintiff Joel Herman
                                                           954 Lexington Ave., No. 261
                                                           New York, NY 10021-5013
                                                           (Ph.): 347-852-3514
Case 1:15-cv-03059-PKC-SJB Document 194 Filed 12/26/19 Page 2 of 2 PageID #: 4687




     TO:
     CORPORATION COUNSEL OF THE CITY OF NEW YORK
     Richard Bahrenburg, Esq.
     Senior Counsel, Federal Litigation Dept.
     Corporation Counsel for the City of New York
     100 Church Street- Room 3-158
     New York, New York 10007
     Attorney for the City of New York, Kenneth Wieber,
     Anthony D’Alto, John Stewart, and Robert Mamys
